IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1047
                               Filed March 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JUSTIN LEE MEYER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, James D. Coil,

District Associate Judge.



      Justin Meyer appeals following his guilty plea to one count of assault

domestic abuse causing bodily injury, enhanced. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                        2


MULLINS, Judge.

      Justin Meyer appeals following his guilty plea to one count of assault

domestic abuse causing bodily injury, enhanced, in violation of Iowa Code

section 708.2A(3)(b) (2013). He claims his attorney was ineffective in permitting

him to plead guilty to the charges when there was not a factual basis to support

the element that he caused a bodily injury.      We review the entire record to

determine if there is a factual basis to support the plea. See State v. Finney, 834
N.W.2d 46, 62 (Iowa 2013). Our de novo review of the record indicates the

survivor suffered abrasions and red marks on her back, waist, right arm, and

neck. See State v. Taylor, 689 N.W.2d 116, 136 (Iowa 2004) (finding sufficient

evidence of bodily injury when the victim suffered small bruises and abrasions

when pulled from her vehicle). Because a factual basis supports his guilty plea,

Meyer’s attorney was not ineffective in allowing him to plead guilty to the charge

of assault domestic abuse causing bodily injury, enhanced, or in failing to file a

motion in arrest of judgment.      We therefore affirm Meyer’s conviction and

sentence pursuant to Iowa Court Rule 21.26(1)(a), (c), and (e).

      AFFIRMED.